SENTENCIA
El agente que intervino con el apelante según se relata en la exposición narrativa de la prueba declaró:
“. . . Que iba uniformado, que iban en dirección del pueblo de Cíales hacia el Barrio Pozas; que al llegar a un puente que hay en dicho Barrio observó varios vehículos mal estacionados sobre la vía de rodaje; que al ver dichos vehículos se detuvo para que movieran los mismos; que al acercarse al grupo, que era como de cinco muchachos, luego de detenerse como a ocho o diez pies de los vehículos, vio que el acusado Angel Rodríguez Cruz y Jorge L. García Cartagena dejaron caer al piso algo, que según él, era sospechoso; que Angel Rodríguez Cruz sacó lo que dejó caer al piso del bolsillo derecho del pantalón y García Cartagena parece que la tenía en la mano; que García Cartagena fue el primero en tirar la caja, después Rodríguez la tiró. En el puente no había luz pero en un negocio cercano había; procedió a recoger lo que dejaron caer al piso que eran dos cajas de fósforos marca Tres Estrellas y que en su interior contenían picaduras de supuesta marihuana; que inmediata-mente puso bajo arresto a los acusados.
Que luego entregó la evidencia en el Cuartel de la Policía a eso de las 11:30 de la noche al Agente Rosario Morales, quien salió para el laboratorio de Aguadilla para el correspondiente análisis.
Que se le expidió a cada conductor un boleto por falta administra-tiva. Que notó que las personas que había en el lugar se pusieron nerviosos aunque no sospechaba nada más. Que no vio a nadie fumando en dicho lugar.”
Como se verá de lo transcrito la declaración se limitó a exponer que el apelante al ver al agente dejó caer algo en el piso que le pareció sospechoso y que resultó ser una caja de *592fósforos, que no vio a nadie fumando, que los que allí estaban se pusieron nerviosos, aunque el agente no sospechaba nada y que al ocupar la caja de fósforos contenía lo que resultó ser marihuana.
Este testimonio no superó las exigencias de Pueblo v. González del Valle, 102 D.P.R. 374 (1974); Pueblo v. Rosado Rosado, 100 D.P.R. 905 (1972); Pueblo v. Maysonet Laureano, 90 D.P.R. 497 (1964) y la serie de casos que se inició con Pueblo v. Luciano Arroyo, 83 D.P.R. 573 (1961) y Pueblo v. Ayala Ruiz, 93 D.P.R. 704 (1966). Es el típico testimonio estereo-tipado de “evidencia-abandonada o lanzada-al-suelo”, y en él no hay más. Bajo estas circunstancias dicho testimonio resulta insuficiente por sí solo.
Procede revocar la sentencia apelada.
Así lo pronunció y manda el Tribunal y certifica el Secretario. El Juez Presidente Señor Trías Monge emitió opinión concurrente. Los Jueces Asociados Señores Martín y Negrón García disintieron sin opinión.
(Fdo.) Ernesto L. Chiesa
Secretario
—O—